Title: Joseph C. Cabell’s Memorandum on the Introduction to the “Anas,” 9 April 1818
From: Cabell, Joseph Carrington,Jefferson, Thomas
To: 


                        
                            Williamsburg. 
              9th April. 1818.
                        
                        On 31st March 1818, I was drawn to Monticello by my duties as a Visitor of the Central College. Mr Jefferson then put into my hands for perusal a manuscript covering four and a half sheets of letter paper, entituled Explanations of the 3 volumes in marble paper. It was a commentary written by himself on Marshall’s life of Washington. Mr Jefferson re observed that it would be published at his death by Col:  Randolph, and his Grandson T. J. Randolph, to whom he should leave his papers: but he wished that the knowledge of the existence of the this paper should not be confined to members of his own family; and that he should shew it to Mr Madison of Orange, late President of the U. States. He requested
                        Joseph C. Cabell
                     